Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gunjan Agarwal on 08/03/2022.  Claims 1, 3-5, 7, 8, 11, 13, 15, 16, 18-23 and 25 are allowed.

Claim 1. (Currently amended)	A method for modeling a three-dimensional protein structure, the method comprising: 
receiving a primary amino acid sequence of a three-dimensional protein; 
translating the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; 
determining a per-residue conformation index for each amino acid residue in the primary amino acid sequence; 
determining a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue; and 
using the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure, 
wherein the numerical descriptor value is a fractal exponent value, and 
wherein the per-residue conformation index for each amino acid residue in the primary amino acid sequence is used to represent a Closest-Linked Nearest Neighbors (clNN) relationship for that amino acid residue.

Claim 3. (Currently amended)	The method of claim --1[[2]], wherein the vector set for the amino acid residue is also a function of a normalization length of the protein.

Claims 6 and 9. (Canceled)

Claim 15. (Currently amended)	The method of claim -13amino acid sequence, or the free energy of one or more interacting pairs of amino acid residues in the primary amino acid sequence.

Claim 18. (Currently amended)	The method of claim 16wherein generating the graphical representation comprises generating a plot of per-residue interaction factors of the primary amino acid sequence for a structural configuration of the three-dimensional protein, wherein generating the plot comprises: selecting a plurality of per-residue interaction factors from the multi-dimensional matrix based on the structural configuration; and using the selected plurality of per-residue interaction factors to generate the plot.

Claim 19. (Currently amended) 	The method of claim -18

Claim 24. (Canceled)

Claim 25. (Currently amended)	A method for modeling a three-dimensional protein structure, the method comprising: 
receiving a primary amino acid sequence of a three-dimensional protein; 
translating the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; 
determining a per-residue conformation index for each amino acid residue in the primary amino acid sequence; 
determining a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue;  
using the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure; and 
using the multi-dimensional matrix to determine a structure of the three-dimensional protein that has enhanced stability, 
wherein the numerical descriptor value is a fractal exponent value, and 
wherein the per-residue conformation index for each amino acid residue in the primary amino acid sequence is used to represent a Closest-Linked Nearest Neighbors (clNN) relationship for that amino acid residue.
	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Skolnick et al. (US Patent Application Publication No. 2003/0130797 A1, previously cited) teach a computer-assisted method for determining a three-dimensional structure of a target amino acid sequence using a computer comprising a processor configured to receive and output data in accordance with executable code, the method comprising: (a) generating input data for the computer comprising: (i) inputting into the computer an alignment of a target amino acid sequence with a template amino acid sequence; and (ii) by way of executable code, directing the processor to produce from the alignment a three dimensional reduced protein model comprised of representations of side chains of amino acid residues comprising a target protein; and (b) outputting the three-dimensional reduced protein model to an output device or a storage device, wherein the executable code comprises instructions for: (a) converting representations of the side chains of amino acid residues of the target protein to interaction centers connected by virtual covalent bonds, wherein each interaction center comprises a pseudoatom representing a center of mass of the side chain of the represented amino acid to which the interaction center corresponds, and wherein each interaction center, except for the interaction centers representing the amino and carboxy terminal amino acid residues of the target protein, is connected to an immediately proximal interaction center and an immediately distal interaction center via a virtual covalent bond to produce an interaction center chain; and (b) projecting the interaction center chain onto an underlying cubic lattice to produce a projected chain of interaction centers; (c) applying secondary constraints and/or tertiary constraints to a subset of interaction centers of the interaction center chain so as to produce a data set representing a three-dimensional model structure of the target protein, wherein said method further comprising iterating steps (a)-(c), wherein in each iteration, a different set of secondary and tertiary constraints are applied to the interaction centers to produce a series of data sets representing three-dimensional model structures of the target protein, and wherein an energy computation is made for each member of the series of data sets representing the three-dimensional model structures of the target protein (See Claims 1-4, Figures 1-15), the Examiner has found no teaching or suggestion in the prior art directed to a method for modeling a three-dimensional protein structure, the method comprising: 
receiving a primary amino acid sequence of a three-dimensional protein; 
translating the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; 
determining a per-residue conformation index for each amino acid residue in the primary amino acid sequence; 
determining a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue; and 
using the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure, 
wherein the numerical descriptor value is a fractal exponent value, and 
wherein the per-residue conformation index for each amino acid residue in the primary amino acid sequence is used to represent a Closest-Linked Nearest Neighbors (clNN) relationship for that amino acid residue (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656